                                            Exhibit C
 1
                                Schedule of Pending Investigations
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 19-30088   Doc# 8053-3    Filed: 06/20/20   Entered: 06/20/20 10:07:15   Page 1
                                          of 2
 1
                                                         Schedule 1
 2

 3       I.18-12-007          Order Instituting Investigation and Order to Show Cause on the Commission's
                              Own Motion into the Operations and Practices of Pacific Gas and Electric
 4                            Company with Respect to Locate and Mark Practices and Related Matters1
 5       I.19-06-015          Order Instituting Investigation on the Commission’s Own Motion into the
                              Maintenance, Operations and Practices of Pacific Gas and Electric Company
 6                            (U39E) with Respect to its Electric Facilities; and Order to Show Cause Why the
                              Commission Should not Impose Penalties and/or Other Remedies for the Role
 7                            PG&E’s Electrical Facilities had in Igniting Fires in its Service Territory in 20171
         I.18-07-008          Order Instituting Investigation into Pacific Gas and Electric Company’s (U39E)
 8                            Failure to Provide a 24-hour Notice Prior to Residential Electric Service
                              Disconnections Between July 1 and July 18, 2016 and the Adequacy of its Remedy
 9                            Going Forward1
10       I.15-08-019          Order Instituting Investigation on the Commission’s Own Motion to Determine
                              Whether Pacific Gas and Electric Company and PG&E Corporation’s
11                            Organizational Culture and Governance Prioritize Safety. The discharge shall not
                              preclude or affect the CPUC’s ability to pursue remedies within the scope of the
12                            proceeding as defined in I. 15-08-019, Ordering Paragraph 1, and the Assigned
                              Commissioner’s Scoping Memo and Ruling (Dec. 21, 2018), section 3 (pages 8-
13                            12).
         I.15-11-015          Order Instituting Investigation and Ordering Pacific Gas and Electric Company to
14                            Appear and Show Cause Why It Should Not Be Sanctioned for Violations of
                              Article 8 and Rule 1.1 of the Rules of Practice and Procedure and Public Utilities
15                            Code Section 1701.2 and 1701.31
16       C.10-10-010          Michael Hetherington and Janet Hetherington, Complainants v. Pacific Gas and
                              Electric Company. (U39E), Defendant
17
         E20190531-02         SED Investigation into Incident No. E20190531-02
18
         E20190612-01         SED Investigation into Incident No. E20190612-01
19
                          2
         E20200113-01         SED Investigation into Incident No. E20200113-01
20       G20180310-2506       SED Investigation G20180310-2506 for
21                            DOT Incident #1206479
         D.16-09-055 G.20- Citation D.16-09-055 G.20-04-001 issued re: SED Investigation for DOT Incident
22       04-001            # 1198192
         Cresta-Rio Oso       SED investigation regarding PG&E’s reported pending work orders in its
23                            response to SED’s data request, dated April 8, 2020, related to PG&E’s
         Line
                              system-wide cold-end insulator attachment hardware. 3
24                            SED investigation in response to PG&E’s April 15, 2020 letter seeking
         Ground rods
         exemption            exemption from GO 95, Rule 59.4-A2 for Ground Rods Installed in Rocky
25                            Soil Conditions3
26
     1
27     With respect to these matters, the CPUC shall be limited to enforcement of the settlement agreements approved by the
     CPUC and the Bankruptcy Court.
     2
28     This may relate to a post-petition incident but is listed out of an abundance of caution.
     3
       With respect to these matters, the CPUC may investigate pre-petition and post-petition conduct, but the CPUC may
     impose penalties only for post-petition acts or omissions.
 Case: 19-30088           Doc# 8053-3      Filed: 06/20/20        Entered: 06/20/20 10:07:15              Page 2
                                                    of 2
